Title: From Thomas Jefferson to Thomas Munroe, 28 July 1806
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            Sir,
                            
                            Monticello July 28. 06.
                        
                        I now inclose you a warrant for 10,000 D. the post coming twice a week will enable you to apply whenever
                            money is wanting, by letter to me, only taking care to write a week before it is wanting. if the difficulties arising in
                            the law suits of the city can be got over till the Attorney general & myself return to the city, they shall be the
                            subject of consultation to see what can be done. the impossibility of selling lots is extremely embarrassing, and I
                            confess I see nothing which is to bring them into demand, unless some new incitement can be devised to draw population to
                            the city. nor do I foresee any other practicable incitement but the extending the canel from the little falls through
                            Georgetown & Washington to the Eastern branch.   Accept my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    